DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sreenivasan et al. (USPN 10,700,987).
Regarding claim 1, Sreenivasan teaches a method comprising: transmitting, by a client device to a host device, a plurality of packets via a network between the client device and the host device, the plurality of packets sized relative to one another within a search range defined by a maximum packet size and a minimum packet size [Col. 6, lines 55-67, packets are communicated based on minimum and maximum packet size based on the result of transmitting a discovery packet]; receiving, by the client device, one or more responses from the host device, at least one response indicative of validity of a packet received at the host device [Col. 4, line 61 – Col. 5, line 23, determines if packets are received and verifies validity, packet size and other parameters for the 
Regarding claim 14, Sreenivasan teaches the minimum packet size is at least one of the minimum packet size supported by the client device network interface and a predetermined minimum possible packet size [Col. 6, lines 55-59].
Regarding claim 17, Sreenivasan teaches the size of the plurality of packets is varied randomly for the transmission [Col. 6, lines 27-67].
Regarding claim 22, Sreenivasan teaches the PMTU is adjusted for a path in the network [Col. 6, lines 55-67].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan et al. (USPN 10,700,987) in view of Wojcieszak et al. (USPN 10,616,743).
Regarding claim 13, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the minimum packet size is larger than a previous packet that was validly received at the host device.
Wojcieszak teaches the minimum packet size is larger than a previous packet that was validly received at the host device [Col. 27, lines 3-8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have packet size larger than a previous packet so that link efficiency can be improved.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan et al. (USPN 10,700,987) in view of Bentley et al. (USPN 11,032,161).
Regarding claim 15, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the plurality of packets are transmitted in ascending order according to size.
Bentley teaches the plurality of packets are transmitted in ascending order according to size [Col. 15, lines 41-51].

Regarding claim 16, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the plurality of packets are transmitted in descending order according to size
Bentley teaches the plurality of packets are transmitted in descending order according to size [Col. 16 line 66 – Col. 17, line 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit packet in descending order so that service performance data can be satisfied.
Allowable Subject Matter
Claims 2-12 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katibian et al. (USPN 8,611,215) teaches a client regulated bandwidth control module arranged in a client device.  A host device is coupled to the client device over a transmission link, where the host device is arranged with a set of bandwidth control 
Wiley et al. (USPN 8,031,626) teaches setting a reverse link flag within an enhanced reverse link encapsulation packet transmitted by client.  A divisor for calculating factored reverse synchronization pattern rate and a divisor for calculating factored reverse data rate are transmitted to the client.  A synchronization pattern is provided at the synchronization pattern rate in a reverse data portion of packet.  The data from client is transmitted to host at the factored reverse data rate.  The data transmission is terminated after reaching the maximum reverse link data size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/          Primary Examiner, Art Unit 2464